Judgment of the Supreme *994Court, Suffolk County, entered April 3, 1972, affirmed, with $10 costs and disbursements. The inspection shall proceed during a period of time similar to that set forth in the judgment, which period shall be fixed in a written notice of not less than 10 days, to be given by petitioners. The inspection shall not be deemed to include'the right to examine any documents which contain trade secrets. Munder, Acting P. J., Martuscello, Shapiro, Gulotta and Brennan, JJ., concur.